 
LOAN CONVERSION AGREEMENT
 
This Loan Conversion Agreement (this “Agreement”) is dated May 15, 2009, among
Renhuang Pharmaceuticals, Inc., a Nevada Corporation, (the “Company”) and the
investors listed and identified on the signature pages hereto (each an
“Investor” and together, the “Investors”).
 
WHEREAS, the Investors provided the Company with a loan in the aggregate amount
of $1.5 million on January 29, 2008 for a term of one year in anticipation of a
private placement by the Company (the “Bridge Loan”).
 
WHEREAS, it was understood at the time of the making of the Bridge Loan that the
[Principal and any accrued and unpaid interest of the] Bridge Loan was
convertible into shares of the Company’s common stock, par value $0.001 (“Common
Stock”), at the conversion price of $1.25 per share at the option of the
Investors with a 50% warrant coverage which permits the Investors to purchase
shares of the Common Stock at an exercise price equal to 125% of the conversion
price.
 
WHEREAS, Company was not able to complete the private placement due to market
conditions and as a result of certain circumstances, the Company was not able to
file required periodic reports with the Securities and Exchange Commission (the
“SEC”) and was delisted from the Over-the-Counter Bulletin Board (“OTCBB”).
 
WHEREAS, the Company was not able to repay the Bridge Loan and is willing to
reduce the conversion price to $0.70 per share and the warrant exercise price to
$0.875 per share in exchange for the Investors’ (i) waiver of the repayment of
the Bridge Loan and any accrued but unpaid interest thereupon and (ii)
conversion of the Bridge Loan into shares of the Common Stock plus warrants (the
“Warrants”) to purchase shares of the Common Stock (the “Securities”)
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Regulation D and Regulation S, or other applicable exemptions under
the Securities Act of 1933, as amended (the “Securities Act”), the Company
desires to issue and sell to the Investor, and the Investor desires to convert
into and purchase from the Company certain Securities of the Company, as more
fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
I. PURCHASE AND SALE
 
A.            Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to the Investors (i) shares of
Common Stock of the Company as set forth on the signatures and (ii) Warrants to
purchase shares of the Common Stock as set forth on the signature pages in
exchange for the waiver of the Bridge Loan and any accrued interest thereupon by
the Investors.  The Investors shall receive the Shares and Warrants in lieu of
the repayment of the principal of the Bridge Loan and any accrued interest
thereupon.  The closing of the transactions contemplated hereby shall take place
at the offices of Cadwalader Wickersham & Taft LLP, 79 Jianguo Road, China
Central Place, Tower 2, Room 2301, Beijing, China 100025, on May 15, 2009 or at
such other location or time as the parties may agree (the “Closing Date”).

 
 

--------------------------------------------------------------------------------

 
 
B.             Closing Deliveries.
 
1.           On the Closing Date, the Company shall deliver or cause to be
delivered to the Investor the following:
 
(a)           certificates evidencing the Shares, registered in the name of the
Investors; and
 
(b)           warrants, substantially in the form attached hereto as Exhibit A,
in the name of the Investors and duly authorized and executed by the Company.
 
2. The Investor shall deliver or cause to be delivered to the Company the
following:
 
(a)           any documentation evidencing the Bridge Loan for cancellation;
 
(b)           a waiver and release, substantially in the form attached hereto as
Exhibit B, duly authorized and executed by the Investors.
 
II. REPRESENTATIONS AND WARRANTIES
 
A.            Representations and Warranties of the Company.
 
 
1.
Organization and Qualification. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.

 
 
2.
Authorization and Power; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby, including
the issuance of the securities, has been duly authorized by all necessary action
on the part of the Company. This Agreement is the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.

 
 
3.
Issuance of the Securities. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable. The shares issuable upon exercise of the Warrants
(“Warrant Shares”), when issued in accordance with the terms of the Warrants,
will be validly issued, fully paid and nonassessable.

 
B.            Representations and Warranties of the Investor. Each of the
Investors, severally and not jointly, hereby represents and warrants to the
Company as follows:
 
 
1.
Organization and Standing of the Investor.  If such Investor is an entity, such
Investor is a corporation, partnership or other entity duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
2.
Authorization and Power; Enforcement.  Such Investor has the requisite power and
authority to enter into and perform this Agreement and the transactions
contemplated hereby and to purchase the Securities being sold to it
hereunder.  The execution, delivery and performance of this Agreement by such
Investor and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Investor or its Board of
Directors, stockholders, partners, members, as the case may be, is
required.  This Agreement has been duly authorized, executed and delivered by
such Investor and constitutes, or shall constitute when executed and delivered,
a valid and binding obligation of such Investor enforceable against such
Investor in accordance with the terms hereof.

 
 
3.
No Conflicts.  The execution, delivery and performance of this Agreement and the
consummation by such Investor of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such Investor’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Investor is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Investor or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber).  Such Investor is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Securities in accordance with the terms hereof, provided that for purposes
of the representation made in this sentence, such Investor is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

 
 
4.
Access to Information.    Such Investor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to public information about the Company
and the subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional public information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
5.
Investor Information.  Such Investor is, and will be at the time  of exercise of
the Warrants, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable such
Investor to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  Such
Investor has the authority and is duly and legally qualified to purchase and own
the Securities.  Such Investor is able to bear the risk of such investment for
an indefinite period and to afford a complete loss thereof.  The information set
forth on the signature page hereto regarding such Investor is accurate.

 
 
6.
Purpose of Investment.  On the Closing Date, such Investors will purchase the
Securities as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.

 
 
7.
Compliance with Securities Act.   Such Investor understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of such Investor contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  Such Investor will comply with all applicable
rules and regulations in connection with the sales of the Securities including
laws relating to short sales.

 
 
8.
Certain Trading Activities. Such Investor has not directly or indirectly, nor
has any person acting on behalf of or pursuant to any understanding with such
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any short sales as defined by Rule 200 under
Regulation SHO (“Short Sales”) involving the Company’s securities since the time
that such Investor was first contacted by the Company regarding the investment
in the Company contemplated by this Agreement. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

 
 
9.
Independent Investment Decision. Such Investor has independently evaluated the
merits of its decision to purchase the Securities pursuant to the transaction
contemplated hereby, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or affiliates in making its investment
decision hereunder, and confirms that none of such persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated hereby.


 
-4-

--------------------------------------------------------------------------------

 
 
 
10.
Opportunity to Conduct Due Diligence. The Investor was granted the opportunity
to conduct due diligence prior to entering into the transactions contemplated by
this Agreement.

 
11.           Regulation S Representation. If such Investor is not a US person
as defined in Rule 902 promulgated under the Securities Act (“Rule 902”), such
Investor hereby represents and warrants to the Company as follows:
 
a.           The offer or sale of the Securities by the Company, a distributor,
any of their respective affiliates, or any person acting on behalf of the
foregoing, were made in an offshore transaction, as such term is defined in Rule
902 ;
 
b.           No directed selling efforts, as such term is defined in Rule 902,
were made in the United States by the Company, a distributor, any of their
respective affiliates, or any person acting on behalf of any of the foregoing;
 
c.           The Investor is not a U.S. person as defined in Rule 902 and is not
acquiring the securities for the account or benefit of any U.S. person or is a
U.S. person who purchased securities in a transaction that did not require
registration under the Securities Act; and
 
d.           Such Investor agrees to resell such securities only in accordance
with the provisions of Regulation S under the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration; and agrees not to engage in hedging transactions with regard
to such securities unless in compliance with the Securities Act;
 
III. OTHER AGREEMENTS OF THE PARTIES
 
A.            Publicity. The parties agree that this Agreement and the
transactions contemplated hereby will remain confidential until the Company
files a Form 8-K with the Securities and Exchange Commission disclosing this
Agreement. The Investor agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.
 
B.             Transfer Restrictions.
 
 
4.
The Investors hereby acknowledge that the Securities and any part hereof may
only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Securities or Warrant Shares other than pursuant
to an effective registration statement, Regulation S or Rule 144, to the Company
or to an Affiliate of a Investor or in connection with a pledge, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of such opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities or Warrant Shares under the Securities Act.

 
 
5.
The Investor agrees to the imprinting, so long as is required, of a legend on
any of the Securities and Warrant Shares in the following form:


 
-5-

--------------------------------------------------------------------------------

 
 
[THE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, REGULATION S UNDER
THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY; HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
C.            Market Standoff.  The Investors hereby agree that, during the
period of duration(not to exceed 180 days) specified by the Company and an
underwriter of Common Stock or other securities of the Company, following the
effective date of any registered underwritten public offering of Company
securities, it shall not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase or
otherwise transfer or dispose of (other than to donees who agree to be similarly
bound) any securities of the Company held by it at any time during such period
except Common Stock included in such registration.  In order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to the shares of Common Stock of the Investor (and the shares or
securities of every other person subject to the foregoing restriction (until the
end of such period.
 
D.            General Indemnity.  The Company agrees to indemnify and hold
harmless the Investor (and its respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys' fees, charges
and disbursements) incurred by the Investor as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein. The Investor agrees to indemnify and hold harmless the Company and its
directors, officers, managers, affiliates, agents, successors and assigns from
and against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Company as result of any inaccuracy in or breach
of the representations, warranties or covenants made by such Investor herein.
 
IV. MISCELLANEOUS
 
C.          Fees and Expenses. Each party shall be responsible for its own fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party in connection with this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
D.            Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (c) upon
actual receipt by the party to whom such notice is required to be given.
 
E.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors. This Agreement is not
assignable by either party.
 
F.            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Nevada.        
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Conversion
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Renhuang Pharmaceuticals, Inc.
   
By:
 /s/ Li Shaoming
Name: Li Shaoming
Title: CEO
 
Office Address:
                            
Fax No. ¨
 
Email Address:


 
-8-

--------------------------------------------------------------------------------

 
 
Allied Merit International Inc.
 
Amount of Loan Converted
  $ 1,250,000            
Shares Received upon Conversion
    1,785,714            
Warrants Received upon Conversion
    892,857  

 
By:
/s/Jeff Liu
Name: Jeff Liu
Title: President
 
Office Address:
                            
Fax No.
 
Email Address:


 
-9-

--------------------------------------------------------------------------------

 
 
Griffin Ventures Ltd.
 
Amount of Loan Converted
  $ 250,000            
 Shares Received upon Conversion
    357,142            
Warrants Received upon Conversion
    178,571  

 
By:
/s/ Jodie Rinde
Name: Jodie Rinde
Title: Director
 
Office Address:
                            
Fax No.
 
Email Address:

 
 
-10-

--------------------------------------------------------------------------------

 
